Title: From Alexander Hamilton to Charles Hyde, 1 May 1800
From: Hamilton, Alexander
To: Hyde, Charles


          
            Duplicate
            Sir,
            N York May April 11 1st. 1800
          
          It appears from a letter which I have just received from the PM General accompanied with vouchers that you have delayed taking the necessary measures for settling your accounts as Pay-Master of the first regiment of Infantry. I do not mean by this observation to prejudge the case, but merely to state it’s present appearance—You will inform me what have been the circumstances that have retarded the business, and in the mean time take all necessary measures for a settlement without delay—
          With consideration I am, Sir, yr. obt. ser.
          
            PS. The above letter was written as long ago as the eleventh of April— I am surprised at not having received an answer to the above letter and shall expect one by the returning post—You will explain to me the cause of your not having written to me on the subject—
          
        